 1   Mark W. Bucher
 2
     mark@calpolicycenter.org
     CA S.B.N. # 210474
 3   Law Office of Mark W. Bucher
 4
     18002 Irvine Blvd., Suite 108
     Tustin, CA 92780-3321
 5   Phone: 714-313-3706
 6   Fax: 714-573-2297

 7   Brian K. Kelsey (Pro Hac Vice)
 8   bkelsey@libertyjusticecenter.org
     Reilly Stephens (Pro Hac Vice)
 9   rstephens@libertyjusticecenter.org
10   James J. McQuaid (Pro Hac Vice to be filed)
     jmcquaid@libertyjusticecenter.org
11   Liberty Justice Center
12   190 South LaSalle Street, Suite 1500
     Chicago, Illinois 60603
13   Phone: 312-263-7668
14   Fax: 312-263-7702
     Attorneys for Plaintiff
15   Additional counsel listed on the next page
16                              UNITED STATES DISTRICT COURT
17                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
18
     Isaac Wolf,
19                      Plaintiff,
                                                      Case No. 3:19-cv-02881-WHA
20
     v.
21
     University Professional & Technical
22
     Employees, Communications Workers of             JOINT CASE MANAGEMENT
23   America Local 9119; Janet Napolitano, in         STATEMENT
     her official capacity as President of the
24
     University of California; Joshua Golka, in       Date:      August 22, 2019
25   his official capacity as Executive Director of   Time:      11:00 A.M.
                                                      Courtroom: 19th Floor, Courtroom 12
     the California Public Employment Relations
26
     Board; and Xavier Becerra, in his official
27   capacity as Attorney General of California,
28
          Case No. 3:19-cv-02881-WHA              1
          JOINT CASE MANAGEMENT STATEMENT
                                                                                      15775683.1
 1                    Defendants.
 2
     Gilbert J. Tsai
 3   Winston K. Hu
     Hanson Bridgett LLP
 4
     425 Market Street, 26th Floor
 5   San Francisco, CA 94105
     415-777-3200
 6
     Fax: 415-541-9366
 7   gtsai@hansonbridgett.com
     whu@hansonbridgett.com
 8
     Attorneys for Defendant Janet Napolitano
 9
   Jerry T. Yen
10
   Office of Attorney General
11 1300 I Street
   Sacramento, CA 95814
12
   916-210-7836
13 jerry.yen@doj.ca.gov
   Attorney for Defendants Joshua Golka and Xavier Becerra
14

15   Arthur Liou
16
     Julia Lum
     Danica Li
17   Leonard Carder, LLP
18
     1330 Broadway, Suite 1450
     Oakland, CA 94612
19   510-272-0169
20
     Fax: 510-272-0174
     aliou@leonardcarder.com
21   jlum@leonardcarder.com
22   dli@leonardcarder.com

23   Attorneys for Defendant University Professional and Technical Employees
24

25

26

27

28
         Case No. 3:19-cv-02881-WHA             2
          JOINT CASE MANAGEMENT STATEMENT
                                                                               15775683.1
 1         Pursuant to the Court’s order setting the Case Management Conference (Dkt. 10),
 2   Plaintiff Isaac Wolf, Defendants University Professional & Technical Employees,
 3   Communications Workers of America Local 9119 (“UPTE”), Janet Napolitano, Joshua
 4   Golka, and Xavier Becerra (“the parties”) met and conferred on August 14, 2019
 5   regarding the scheduled Case Management Conference set for August 22, 2019.
 6         1. Jurisdiction and Service
 7         This case is brought under 42 U.S.C. § 1983 for abridgement of First Amendment
 8   Rights. All defendants have been served. The parties agree that the Northern District of
 9   California is the proper venue for this claim, and that the Court has jurisdiction, except
10   that Defendants dispute whether the Court has subject matter jurisdiction because
11   Plaintiff’s claims do not present a live controversy.
12         2. Facts
13         Isaac Wolf, a process engineer at the Lawrence Berkeley National Laboratory
14   (“LBNL”), is an employee of the University of California (“UC”). First Amended
15   Complaint (“FAC”) at ¶ 5. He began working at LBNL in March 2018. Id. at ¶ 12.
16         Wolf’s position is part of the Research Support Professional (“RX”) bargaining unit
17   at UC, and UPTE is the exclusive bargaining representative for this unit. UPTE and UC
18   were parties to a collective bargaining agreement (“CBA”) for the RX bargaining unit with
19   a term of December 20, 2013 to October 31, 2017.
20         On April 10, 2018, Wolf signed a union membership authorization for the deduction
21   of union dues, or an equivalent voluntary service fee, from his wages. UC deducted UPTE
22   union dues from Wolf’s paycheck and sent them to UPTE. FAC ¶¶ 13, 24. On November
23   2, 2018, Wolf emailed UPTE requesting to resign his membership and that UPTE cease
24   deducting all dues from his wages. See id. at ¶ 15. According to Wolf, UPTE responded by
25   letter informing him that he could cancel deductions only during his “annual cancellation
26   period” prior to his renewal date. See id. at ¶ 17. Under the terms of Wolf’s membership
27   agreement, his 30-day cancellation window ran from January 25, 2019 through February
28   24, 2019. Wolf later contacted UPTE during his cancellation window, on January 30, 2019,
          Case No. 3:19-cv-02881-WHA               3
          JOINT CASE MANAGEMENT STATEMENT
                                                                                            15775683.1
 1   by emailing UPTE a letter resigning his membership and requesting that payroll deductions
 2   end. Id. at ¶ 20. UPTE contacted UC to request deductions be cancelled, and payroll
 3   deductions for Wolf stopped on or around February 14, 2019. Id. at ¶¶ 21-23. Wolf alleges
 4   that he had approximately $65 per month withheld from his paycheck for the period from
 5   April 2018 until February 2019. Id. at ¶ 24.
 6         3. Legal Issues
 7         Wolf’s First Amended Complaint asserts three claims for relief. Count I requests a
 8   declaration that the deduction of union dues from Wolf’s paycheck was carried out without
 9   operative affirmative consent as Plaintiff claims is required by Janus v. AFSCME, Council
10   31, 138 S. Ct. 2448, 2486 (2018). Count II requests a declaration that California
11   Government Code section 3583, the provision of California law pursuant to which Plaintiff
12   alleges this money was taken, violates Wolf’s First Amendment rights under Janus. Count
13   III requests damages in the amount of unions dues previously deducted from Wolf’s
14   Paycheck. Defendants deny all three claims. Defendants also believe that the Court lacks
15   subject matter jurisdiction and that Plaintiff fails to state a claim upon which relief can be
16   granted.
17         4. Motions
18         Defendants each filed Motions to Dismiss, but pursuant to this Court’s Order (Dkt.
19   42), Wolf’s filing of the First Amended Complaint (Dkt. 39) has mooted those motions.
20   Defendants intend to refile new Motions to Dismiss for this Court’s consideration.
21         If the Motions to Dismiss are denied, or denied in part, Plaintiff believes the issues
22   in the case are primarily legal in nature, that there is very little factual dispute, and would
23   seek to file a Motion for Summary Judgment to resolve the case on the pleadings.
24         5. Amendment of Pleadings
25         Wolf filed his First Amended Complaint (Dkt. 39) on August 9, 2019. At this time
26   no further amendments are expected.
27         6. Evidence Preservation
28         The parties have met and conferred, and do not anticipate any special procedures
          Case No. 3:19-cv-02881-WHA                4
          JOINT CASE MANAGEMENT STATEMENT
                                                                                              15775683.1
 1   will be necessary for the preservation of evidence. The parties additionally certify that the
 2   parties have reviewed the Guidelines Relating to the Discovery of Electronically Stored
 3   Information (“ESI”).
 4         7. Disclosures
 5         The parties have not yet made initial disclosures. Initial disclosures are currently
 6   due on August 28 (Dkt. 4), but the parties request the deadline for initial disclosures be
 7   extended until after the Motions to Dismiss have been decided, as the outcome of those
 8   motions may obviate the need for initial disclosures.
 9         8. Discovery
10         No discovery has been taken to date. The parties propose that the timeline for
11   written discovery be set after the Motions to Dismiss have been decided, as the outcome
12   of those motions will significantly affect the scope of any discovery.
13         To the extent formal discovery may be necessary to resolve the issues in this matter,
14   the parties submit their Rule 26(f) Report as follows. The parties request that the deadline
15   for initial disclosures be extended until after the Motions to Dismiss have been decided, as
16   discussed in section 7, supra. The anticipated subjects of discovery are limited. Plaintiff
17   expects to seek only the exact amount of union dues that were withheld from Plaintiff’s
18   paycheck, and any union agreements allegedly signed by Plaintiff. Defendants will depose
19   Plaintiff regarding his knowledge of the issues raised by his First Amended Complaint and
20   seek documents regarding the facts relevant to those claims. A proposed schedule for
21   discovery is detailed in section 17, infra.
22         The parties do not anticipate any issues related to electronically stored information
23   (“ESI”), issues related to privileged materials, changes to limitations on discovery that
24   should be made, issues related to protective orders, or any other Rule 26(c), Rule 16(b) or
25   16(c) issues. Should such issues arise, they will meet and confer in an effort to reach a
26   mutually agreeable resolution.
27         9. Class Actions
28         This case is not brought as a class action, and no class procedures are necessary.
          Case No. 3:19-cv-02881-WHA               5
          JOINT CASE MANAGEMENT STATEMENT
                                                                                            15775683.1
 1         10. Related Cases
 2         There are dozens of cases around the country that raise similar claims to the
 3   Plaintiff in this case. None of them involve Plaintiff Isaac Wolf. O’Callaghan v.
 4   Napolitano, 2:19-cv-02289-JVS-DFM, currently pending in the Central District of
 5   California, also involves similar claims by University of California employees against
 6   their employer. Below the parties list some of the many other cases, not involving the
 7   same parties but raising the same or similar issues, pending or recently decided.
 8             • Martin v. California Teachers Ass’n, No. 2:18-cv-08999-JLS-DFM, 2019
 9
                   U.S. Dist. LEXIS 79812 (C.D. Cal. May 8, 2019).
10

11             • Matthews v. United Teachers Los Angeles, No. 2:18-cv-06793-JLS-DFM,

12                 2019 U.S. Dist. LEXIS 79812 (C.D. Cal. May 8, 2019).
13
               • Wilford v. National Education Ass’n, No. 8:18-cv-1169-JLS-DFM, 2019 U.S.
14

15                 Dist. LEXIS 79812 (C.D. Cal. May 8, 2019).
16
               • Babb v. California Teachers Ass’n, No. 8:18-cv-00994-JLS-DFM, 2019 U.S.
17
                   Dist. LEXIS 79812 (C.D. Cal. May 8, 2019).
18

19             • Few v. United Teachers Los Angeles, No. 2:18-cv-09531-JLS-DFM, 2019
20
                   U.S. Dist. LEXIS 79812 (C.D. Cal. May 8, 2019).
21

22
               • Sweet v. California Association of Psychiatric Technicians, 2:19-cv-00349-

23                 JAM-AC, Eastern District of California.
24
               • Belgau v. Inslee, No. 18-5620 RJB, 2018 U.S. Dist. LEXIS 175543 (W.D.
25

26                 Wash. Oct. 11, 2018).

27             • Adams v. Teamsters Local 429, 1:19-CV-00336- SHR, Middle District of
28
          Case No. 3:19-cv-02881-WHA              6
          JOINT CASE MANAGEMENT STATEMENT
                                                                                           15775683.1
 1            Pennsylvania.
 2
          • Hannay v. AFSCME Council 8, 5:19-cv-00951, Northern District of Ohio.
 3

 4        • Thompson v. Marietta Education Ass’n, No. 2:18-cv-00628-MHW-CMV,

 5            ECF Dkt. 52, (S.D. Ohio Jan. 14, 2019).
 6
          • Uradnik v. Inter Faculty Org., No. 18-1895 (PAM/LIB), 2018 U.S. Dist.
 7

 8            LEXIS 165951 (D. Minn. Sep. 27, 2018).
 9
          • Reisman v. Associated Faculties of the Univ. of Me., No. 1:18-cv-00307-JDL,
10
              2018 U.S. Dist. LEXIS 203843 (D. Me. Dec. 3, 2018).
11

12        • Hendrickson v. AFSCME Council 18, 18-CV-01119-RB-LF, District of New
13
              Mexico.
14

15
          • Bennett v. AFSCME Council 31, 4:19-cv-04087-SLD-JEH, Central District

16            of Illinois.
17
          • Leitch v. AFSCME Council 31, 1:19-cv-02921, Northern District of Illinois.
18

19        • Mandel v. SEIU Local 73, 1:18-cv-08385, Northern District of Illinois
20        • Sweeney v. Madigan, No. 18-cv-1362, 2019 U.S. Dist. LEXIS 19389 (N.D.
21
              Ill. Feb. 6, 2019).
22

23        • Janus v. Am. Fed'n of State, No. 15 C 1235, 2019 U.S. Dist. LEXIS 43152
24
              (N.D. Ill. Mar. 18, 2019).
25
          • Oliver v. SEIU Local 668, 19-0891, Eastern District of Pennsylvania.
26

27        • Bierman v. Dayton, 900 F.3d 570 (8th Cir. 2018).
28
     Case No. 3:19-cv-02881-WHA             7
     JOINT CASE MANAGEMENT STATEMENT
                                                                                    15775683.1
 1             • Fisk v. Inslee, No. 17-35957, 2018 U.S. App. LEXIS 35317 (9th Cir. Dec.
 2
                   17, 2018).
 3

 4             • Mentele v. Inslee, 916 F.3d 783, 789 (9th Cir. 2019).

 5         11.Relief
 6         Plaintiff seeks declaratory relief and damages in the amount of union dues
 7   previously taken from him. Defendants have not asserted any counterclaims against him,
 8   and do not believe that any relief for Plaintiff is justified or appropriate.
 9         12.Settlement and ADR
10         Given the nature of the issues in the case, the parties do not think they are likely to
11   reach a settlement, and do not expect that ADR procedures would be a productive use of
12   resources.
13         13.Consent to Magistrate Judge for All Purposes
14         Plaintiff declined magistrate judge jurisdiction. (Dkt. 7).
15         14.Other References
16         The parties do not believe that arbitration, a special master, or the judicial panel on
17   multidistrict litigation would be useful avenues to resolve this case.
18         15.Narrowing of Issues
19         The parties do not feel that the issues in this case would be productively narrowed
20   by agreement or motion, except that the defendants intend to move to dismiss aspects of
21   Plaintiff’s First Amended Complaint.
22         16.Expedited Trial Procedure
23         The parties do not feel this case is an appealing candidate for expedited trial
24   procedures.
25         17.Scheduling
26         The parties propose the following tentative schedule, with the understanding that
27   this Court’s resolution of the Motions to Dismiss may necessitate reconsideration in the
28
          Case No. 3:19-cv-02881-WHA                8
          JOINT CASE MANAGEMENT STATEMENT
                                                                                             15775683.1
 1   future.
 2         December 1, 2019 — Deadline for amendment of pleadings or addition of parties.
 3         December 1, 2019 — Deadline for designation of experts.
 4         January 30, 2020 — Cutoff of fact discovery.
 5         February 27, 2020 — Deadline for dispositive motions.
 6         April 4, 2020 — Pretrial conference.
 7         April 4, 2020 — Deadline for pretrial disclosures.
 8         May 4, 2020—Trial.
 9         18.Trial
10         The parties anticipate no more than a three-day trial will be necessary to resolve
11   this case. None of the parties intend to request a jury.
12         19.Disclosure of Non-party Interested Entities or Persons
13         The only interested party Plaintiff Isaac Wolf is aware of is himself, and the
14   Defendants named in his First Amended Complaint. UPTE has filed its certification
15   confirming that there are no such interested parties to name. (Dkt. 23.) Defendants
16   Attorney General Xavier Becerra, Joshua Golka, and Janet Napolitano are not required to
17   file a Certificate of Interested Entities, pursuant to Local Rule 3-15(a).
18         20.Professional Conduct
19         Counsel for each of the parties have reviewed the Guidelines for Professional
20   Conduct for the Northern District of California.
21                                               Exceptions
22         The above statement is the joint statement of all the undersigned parties, and no
23   parties has any exceptions to enter to what is stated above.
24

25   Dated: August 20, 2019
26                                           Respectfully submitted,
27
                                             /s/ Mark W. Bucher
28                                           Mark W. Bucher
          Case No. 3:19-cv-02881-WHA               9
          JOINT CASE MANAGEMENT STATEMENT
                                                                                            15775683.1
 1                                mark@calpolicycenter.org
 2
                                  CA S.B.N. # 210474
                                  Law Office of Mark W. Bucher
 3                                18002 Irvine Blvd., Suite 108
 4
                                  Tustin, CA 92780-3321
                                  Phone: 714-313-3706
 5                                Fax: 714-573-2297
 6

 7                                /s/ Reilly Stephens
 8                                Reilly Stephens (Pro Hac Vice)
                                  rstephens@libertyjusticecenter.org
 9                                Brian K. Kelsey (Pro Hac Vice)
10                                bkelsey@libertyjusticecenter.org
                                  James J. McQuaid (Pro Hac Vice to be filed)
11                                jmcquaid@libertyjusticecenter.org
12                                Liberty Justice Center
                                  190 South LaSalle Street
13                                Suite 1500
14                                Chicago, Illinois 60603
                                  Phone: 312-263-7668
15                                Fax: 312-263-7702
16
                                  Attorneys for Plaintiff
17

18                                /s/ Gilbert J. Tsai
                                  Gilbert J. Tsai
19                                Winston K. Hu
20                                Hanson Bridgett LLP
                                  425 Market Street, 26th Floor
21                                San Francisco, CA 94105
22                                415-777-3200
                                  Fax: 415-541-9366
23                                gtsai@hansonbridgett.com
24                                whu@hansonbridgett.com
                                  Attorneys for Defendant Janet Napolitano
25

26                                /s/ Jerry T. Yen
                                  Jerry T. Yen
27                                Office of Attorney General
28                                1300 I Street
     Case No. 3:19-cv-02881-WHA        10
     JOINT CASE MANAGEMENT STATEMENT
                                                                                15775683.1
 1                                           Sacramento, CA 95814
 2
                                             916-210-7836
                                             jerry.yen@doj.ca.gov
 3                                           Attorney for Defendants Joshua Golka and Xavier
 4
                                             Becerra

 5                                           /s/ Arthur Liou
 6                                           Arthur Liou
                                             Julia Lum
 7                                           Danica Li
 8                                           Leonard Carder, LLP
                                             1330 Broadway, Suite 1450
 9                                           Oakland, CA 94612
10                                           510-272-0169
                                             Fax: 510-272-0174
11                                           aliou@leonardcarder.com
12                                           dli@leonardcarder.com
                                             jlum@leonardcarder.com
13                                           Attorneys for Defendant University Professional and
14                                           Technical Employees

15                                     FILER’S ATTESTATION
16
            Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I, Reilly Stephens, attest
17   that concurrence in the filing of this document has been obtained.
18

19   Dated: August 20, 2019                  /s/ Reilly Stephens
20
21

22

23

24

25

26

27

28
          Case No. 3:19-cv-02881-WHA              11
          JOINT CASE MANAGEMENT STATEMENT
                                                                                            15775683.1
